Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-26 are pending. 

2.	Applicant's amendments to claims 1 and 5 in the reply filed on 11/15/2021 are acknowledged.  
	During the examination, it is found that there is no undue burden to examine SEQ ID NO: 73, 75, 81, 89 and 90 together.
Claims 16-26 are withdrawn for being drawn to non-elected invention or species.
Claims 1-15 including SEQ ID NO: 73, 75, 81, 89 and 90 are examined on the merits. 

3.	The rejections and objections not recited in this action are withdrawn.

					Claim Objection

4.	Claim 4 is objected to for being dependent on a rejected claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

		
Scope of Enablement

5.	Claims  5-7 and 12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with first strand that comprises at least 21 contiguous nucleotides of SEQ ID NO: 89, 90 and 92 and a second strand that is fully complementary to the first strand, and wherein expression the dsRNA inhibits the gene of SEQ ID NO: 89 and 90 and causes mortality of pollen Beetle upon feeding, does not reasonably provide enablement for dsRNA with any antisense is complementary to the sense strand.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the 
 The claims are broadly drawn to dsRNA comprising a first polyribonucleotides comprising at least 21 contiguous nucleotides of SEQ ID NO:89 and 90 and a second polyribonucleotides is complementary to the reverse complement of  the first polyribonucleotide. 
The specification teaches feeding western corn rootworm with synthetic dsRNA targeting three regions of SEQ ID NO:1 and demonstrates efficacy against western corn rootworm larvae for all three (Tables 2-3). The specification further teaches injection and feeding of dsRNAs targeting rnapII-140 gene in pollen beetle (Meligethes aeneus), to cause significant mortality of pollen beetle (Meligethes aeneus)(Tables 14-16).
First, in claim 5, the third nucleotide sequence that is complementary to the reverse complement of the first nucleotide sequence reads on a sequence that is the same orientation to the first one. Therefore such first and third nucleotide sequences do not encode dsRNA.           
Further, even if the dsRNA or antisense are intended to silence the SEQ ID NO: 89 and 90, the specification does not enable any gene using fragment thereof of any size to target any pest. Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 21 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 21 nucleotides in instant claims are not enabled for silencing a target gene. 

	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.

Applicants traverse in the paper filed 11/15/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that instant claim 5 as amended recites “a third nucleotide sequence that is at least 90% complementary to the reverse complement of the first nucleotide sequence” (response, page 7).
The Office contends that as discussed above, the third nucleotide sequence that is complementary to the reverse complement of the first nucleotide sequence reads on a sequence that is the same orientation to the first nucleotide sequence. Still further a third nucleotide reads on a sequence short than 21 bp in length.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the apprnapII-140riate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3-5, 7-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raemaekers et al. (WO 2007080126).
	The claims remain broadly drawn to dsRNA comprising a first polyribonucleotides comprising at least 21 contiguous nucleotides of SEQ ID NO:89 and 90 and a second polyribonucleotides hybridized to the first polyribonucleotide or nucleic acid molecule comprising a polynucleotide operably linked to a heterologous promoter wherein polynucleotide encodes a hpRNA comprising a first nucleotide sequence comprising at least 21 contiguous nucleotides of SEQ	ID NO:73, 75 and 81 and a third  the being at least 90% complementary to the reverse complement of the first nucleotide sequence as well as a spacer; or the plant/plant cell/plant material comprises the dsRNA or wherein the plant is a canola plant; or a sprayable formulation comprising the dsRNA.
	Raemaekers et al. teach a dsRNA produced from the expression of the polynucleotide sequence comprising SEQ ID NO: 1597 (claim 2). As shown below, SEQ ID NO:1597 of Raemaekers et al. share 38 bp in common with SEQ ID NO:89. Raemaekers et al. teach seed/plant/plant cell/propagation 

	
RESULT 14
ANN25254
ID   ANN25254 standard; RNA; 965 BP.
XX
AC   ANN25254;
XX
DT   28-DEC-2007  (first entry)
XX
DE   N. lugens lethal gene dsRNA sense strand, SEQ ID 1597.
XX
KW   pesticide; plant growth regulation; insecticide; fungicide; nematocide;
KW   food; RNA interference; RNAi; ss.
XX
OS   Nilaparvata lugens.
XX
CC PN   WO2007083193-A2.
XX
CC PD   26-JUL-2007.
XX
CC PF   18-SEP-2006; 2006WO-IB004008.
XX
PR   16-SEP-2005; 2005US-0718034P.
PR   12-JAN-2006; 2006US-0758191P.
PR   07-FEB-2006; 2006US-0771160P.
PR   16-AUG-2006; 2006US-0837910P.
PR   15-SEP-2006; 2006WO-IB003446.
XX
CC PA   (DEVG-) DEVGEN NV.
XX
CC PI   Raemaekers R,  Feldmann P,  Plaetinck G,  Nooren I,  Bleu EV;
CC PI   Pecqueur F,  Kubler L,  Damme N,  Degrave L,  Remory I;
XX
DR   WPI; 2007-624058/59.
XX
CC PT   New polynucleotide sequence, useful for preparing a composition for 
CC PT   preventing or treating insect, fungal or nematode infestation.
XX
CC PS   Claim 1; SEQ ID NO 1597; 360pp; English.
XX
CC   The present invention relates to methods for controlling pest infestation
CC   using double stranded RNA molecules via RNA interference (RNAi). Double 
CC   stranded ribonucleotides of this invention are produced from the 
CC   expression of corresponding polynucleotide sequences, where contact of 
CC   the ribonucleotide sequences by a pest inhibits the growth of the pest. 
CC   This invention also relates to cells (bacteria, yeast, algae) transformed

CC   or powdered chocolate) containing the said cells. The method of 
CC   protecting an object from pest infestation comprises treating the surface
CC   with a composition comprising polynucleotides encoding double stranded 
CC   RNA molecules. The object is wood, tree, book binding, cloth, or a food 
CC   storage container. The isolated nucleotide sequences, double-stranded 
CC   ribonucleotide sequences, cells expressing the said polynucleotides, 
CC   compositions or pesticides of the invention is useful for preventing or 
CC   treating insect, fungal or nematode infestation. The present nucleotide 
CC   sequence is the claimed sense strand of a double stranded RNA encoded by 
CC   a lethal gene present in Nilaparvata lugens.
XX
SQ   Sequence 965 BP; 248 A; 251 C; 252 G; 214 T; 0 U; 0 Other;

  Query Match              1.2%;  Score 38;  DB 24;  Length 965;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy       1720 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 1757
              ||||||||||||||||||||||||||||||||||||||
Db        178 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 215

RESULT 15
ARV27002
ID   ARV27002 standard; DNA; 965 BP.
XX
AC   ARV27002;
XX
DT   26-JUN-2008  (first entry)
XX
DE   Nilaparvata lugens derived target gene, SEQ ID 1597.
XX
KW   transgenic plant; pesticide; plant insect pest; insect resistance;
KW   crop improvement; plant breeding; gene silencing; plant growth regulant;
KW   pathogen resistance; ds.
XX
OS   Nilaparvata lugens.
XX
CC PN   WO2007080126-A2.
XX
CC PD   19-JUL-2007.
XX
CC PF   12-JAN-2007; 2007WO-EP000286.
XX
PR   12-JAN-2006; 2006EP-00447008.
PR   12-JAN-2006; 2006US-0758191P.
PR   07-FEB-2006; 2006US-0771160P.
PR   16-AUG-2006; 2006US-0837910P.
PR   18-DEC-2006; 2006US-0875356P.
XX
CC PA   (DEVG-) DEVGEN NV.
XX
CC PI   Raemaekers R,  Kubler L,  Vanbleu E;
XX
DR   WPI; 2007-572918/55.
XX
CC PT   New isolated double-stranded RNA molecules, useful for improving yield or
CC PT   controlling pest infestations in plants, e.g. preventing insect growth on
CC PT   a plant or preventing insect infestation of a plant.
XX

XX
CC   The present invention relates to a novel nucleotide for controlling pest 
CC   infestations in plants. Also described are: a double stranded 
CC   ribonucleotide sequence produced as a result of expression of a 
CC   polynucleotide sequence, which when inserted into the plant develops 
CC   resistance against plant insect pest; a cell transformed with a 
CC   polynucleotide comprising a nucleic acid sequence, optionally operably 
CC   linked to a regulatory sequence; a plant transformed with a 
CC   polynucleotide having a nucleic acid sequence; a seed or reproductive or 
CC   propagation material for a plant; a pesticide; a method for controlling 
CC   or preventing insect growth; a method for producing a plant resistant 
CC   against a plant pathogenic organism; a method for improving yield; and a 
CC   transgenic plant resistant to an insect pest. The novel nucleic acid and 
CC   the transgenic plant of the invention are useful for preventing insect 
CC   infestation of plants and improving yields. The present sequence is a 
CC   plant insect pest gene used as a target for controlling pest infestations
CC   in plants.
XX
SQ   Sequence 965 BP; 248 A; 251 C; 252 G; 214 T; 0 U; 0 Other;

  Query Match              1.2%;  Score 38;  DB 25;  Length 965;
  Best Local Similarity   84.2%;  
  Matches   32;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       1720 UUCCCCGAUCACAACCAAAGUCCCAGGAACACCUAUCA 1757
              ::||||||:|||||||||||:||||||||||||:|:||
Db        178 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 215


Applicants traverse in the paper filed 11/15/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claim as amended remove recitation to SEQ ID NO: 92 which shares 38 bp in common with SEQ ID NO: 1597 (response, page 8).
The Office contends that as discussed above, SEQ ID NO:89 also shares 38 bp in common with SEQ ID NO: 1597.

	Conclusion

No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/
Primary Examiner, Art Unit 1662